BROWN, Judge,
concurring in part and dissenting in part.
The closure of Union and its consolidation with Hodge exceeded the obvious boundaries of the agenda item. Further, to add a matter of such import to a seemingly routine agenda would circumvent the constitutional limitations. The Board's decision to close Union and consolidate it with Hodge is vacated only because of the lack of compliance with the notice requirement of the Open Meeting Law. This appeal was expedited to allow the Board time to properly bring this matter for a decision prior to the approaching school year.
I dissent as to the amount awarded for attorney’s fees. Plaintiffs’ attorney candidly admitted that he came to Jonesboro on other legal businéss when he met with plaintiffs and tried the case. This case was simple requiring little in filings and pleadings. Thus, I believe the majority’s award for 35 hours is high. Equally, the expenses claimed were primarily for travel and under these circumstances are high.